AP-76,834
                                                                              COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                            Transmitted 4/30/2015 11:58:16 AM
                                                                              Accepted 4/30/2015 12:19:37 PM
Allen C. Isbell                                                                                ABEL ACOSTA
   Attorney at Law                                                                                     CLERK

Board Certified Criminal Law                                                   2016 Main, Suite 110
Board Certified Criminal Appellate Law                                         Houston, Texas 77002
College of the State Bar, Member                                                  (713) 236-1000
                                                                                  (713)236-1809 Fax




                                            April 30, 2015

                                                                            April 30, 2015

        Clerk,
        Court of Criminal Appeals
        P.O. Box 12308
        Austin, Texas 78711

                Re:      No(s). AP-76,834; STANLEY GRIFFIN vs. The State of Texas;
                         Trial Court No(s). 10-05176-CRF-361;


                                         Change of Address


        Dear Sir/Madame:

        Please accept this letter as a formal request to update the current address on file,
        which is 202 Travis, Suite 208, Houston, Texas 77002.

        Please forward all future correspondence to 2016 Main, Ste. 110, Houston,
        Texas 77002.

        I am sending a true and correct copy of this letter to the District Attorney's Office,
        Appellate Division, and to Mr. Stanley Griffin, appellant.

        If you have any questions, please call.

                                                      Very truly yours,

                                                      /s/ Allen C. Isbell
                                                      Allen C. Isbell

        ACI/mr